DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 4/8/22, with respect to the objection to claim 14 have been fully considered and are persuasive.  The objection to claim 14 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 4/8/22, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art includes Rahaliou (US20180163537 herein after “Rahaliou”), Perini (“Electrochemical impedance spectroscopy for in situ petroleum analysis and water-in-oil emulsion characterization”, herein after “Perini”)
Rahaliou teaches continuous monitoring of a well stream to determine the water fraction (therefore oil content as well) using electrochemical impedance measurements to determine an equivalent circuit.  Rahaliou fails to teach determining a phase angle for a range of angular frequencies, wherein the phase angle is a function of an oil-to-water ratio and low-gravity solids.  Perini teaches a measurement of impedance over a range of frequencies, section 3.2.  Perini fails to teach, suggest, or make obvious that the phase angle is dependent upon low-gravity solids.  Perini includes bode diagrams, fig. 2A, which illustrate changes due to different water content.  Perini only discusses the differences with respect to a percentage of water. 
	The instant invention addresses the phase angle as a function of both water (oil-to-water ratio, OWR) and low-gravity solids (LGS) [0029-0031]
	The prior art fails to teach, suggest, or make obvious, whether considered alone or in combination, “wherein the phase angle is a function of an oil-to-water ratio and low-gravity solids” as required by independent claims 1, 15 and 17. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/1/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861